Citation Nr: 1520533	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-11 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in
 St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether the termination of the appellant's death pension benefits on the basis of countable income was proper is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1975.  The Veteran died in December 1983.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The issue entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A March 1994 Board decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Evidence associated with the claims file after the final denial in March 1994 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1994 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the March 1994 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for the cause of the Veteran's death.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

In a March 1994 Board decision the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  This decision indicates that the basis for the denial was that the Veteran's terminal cerebral aneurysm rupture was not present in service, during the initial post service year, or for many years thereafter.  The Board found that a psychiatric disorder was not implicated in the events leading to the Veteran's death and that the cerebral aneurysm rupture was not shown to be related to the Veteran's military service.  The Board noted that at the time of the Veteran's death he was in receipt of service connected benefits for hiatal hernia, hemorrhoids, appendectomy, and fracture of the right ninth rib.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, private treatment records, VA treatment records, and statements of the appellant and others, 

Subsequent to the March 1994 Board decision, the appellant appealed to the United States Court of Veterans Appeals (now United States Court of Appeals for Veteran's Claims) (Court).  In a November 1995 Memorandum Decision, the Court affirmed the Board's decision.

Thus, the March 1994 Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In February 2010 the appellant filed an application to reopen the claim of entitlement to service connection for the cause the Veteran's death.  In a statement dated in March 2015, the Veteran's representative argued that the Veteran's terminal cerebral aneurysm rupture was due to Alka-Seltzer that the Veteran took for his service connected digestive problem.  The representative further argued that it is unclear how the Veteran went from a clean record to developing a personality disorder upon being RIF'ed.  It was further argued that the diagnosis of posttraumatic stress disorder (PTSD) did not exist at the time that the Veteran was given the diagnosis of personality disorder.

In conjunction with the statement the representative submitted articles indicating that an ingredient in Alka-Seltzer Plus Cold Medicine increases the risk of hemorrhagic stroke.

The appellant submitted a statement in October 2010 that identified articles that support the argument that PTSD, blows to the head, and rage to aneurysm.

The Board finds that the studies regarding the ingredients in Alka-Seltzer as well as the argument that the Veteran's cerebral aneurysm rupture was caused by the use of the product for his gastrointestinal disability is new in that it was not associated with the claims file at the time of the prior final denial.  In addition, it is material as it raises a reasonable possibility of substantiating a claim.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.



REMAND

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's death certificate indicates that he died of cerebral aneurysm rupture.

At the time of the Veteran's death he was in receipt of service connected benefits for hiatal hernia, hemorrhoids, appendectomy, and fracture of the right ninth rib.

The appellant and others have submitted statements regarding the change of the Veteran's behavior from prior to service.  The appellant has reported that the Veteran would go into rages and contends that it is during a rage that he had his cerebral aneurysm rupture.  

In 1978 the Veteran was diagnosed with personality disorder, passive aggressive type.  

However, the Veteran's terminal treatment notes indicate that the Veteran was engaged in sexual activity with the appellant and was transported to the hospital after having had sudden onset of out-cry of the appellant's name followed by seizure activity, cyanosis.  The terminal treatment records do not reveal that the Veteran used any medications.

The appellant has also argued that the Veteran had been struck in the head while in service.  

A medical opinion has not been obtained regarding whether the Veteran had a psychiatric disability associated with service that caused or contributed to his death from cerebral aneurysm rupture, whether the Veteran had a blow to the head in service of sufficient severity to cause or contribute to his death from cerebral aneurysm rupture, or whether the Veteran's use of Alka-Seltzer caused or contributed to his death from cerebral aneurysm rupture.  As such, a medical opinion must be obtained.  38 C.F.R. § 3.159.  

The Board also observes that the notice issued to the appellant in September 2010 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice did not include a statement of the disabilities for which the Veteran was receiving service connected benefits.  Therefore, on remand, the Appellant should also be sent notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement that the Veteran was in receipt of service connected benefits for hiatal hernia, hemorrhoids, appendectomy, and fracture of the right ninth rib at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. 342.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include: (1) a statement that the Veteran was in receipt of service connected benefits for hiatal hernia, hemorrhoids, appendectomy, and fracture of the right ninth rib at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Forward the claims file to an appropriate VA examiner for the preparation of a medical opinion.  The claims file must be made available to and reviewed by the examiner in conjunction with preparation of the opinion, and the report must reflect that such a review was made.  The examiner should provide opinions as to:

a.  Is it is at least as likely as not that the Veteran had a psychiatric disorder that, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto?

b.  Is it is at least as likely as not that the Veteran sustained a blow to the head in service of sufficient severity that was at least as likely as not, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto?

c.  Is it is at least as likely as not that the Veteran's use of Alka-Seltzer, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto?

It is not sufficient to show that the conditions/incidents casually shared in producing death, but rather it must be shown that there was a causal connection.  The examiner should provide a complete rationale for any opinion provided.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


